Citation Nr: 0926628	
Decision Date: 07/16/09    Archive Date: 07/22/09

DOCKET NO.  04-41 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a pulmonary thromboembolism with 
infarct and residuals, claimed as due to either the 
Department of Veterans Affairs (VA) failure to properly 
diagnose or due to VA-prescribed medication. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. R. Weaver, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to May 
1958.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the benefits sought 
on appeal.  

This case was previously before the Board in May 2007 and 
October 2008 and was remanded for further development. 


FINDING OF FACT

The competent medical evidence does not show that the 
Veteran's August 2002 pulmonary thromboembolism with infarct 
and residuals were caused by a VA-prescribed drug or were the 
proximate result of VA carelessness, negligence, lack of 
proper skill, an error in judgment, or an event that was not 
reasonably foreseeable.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for a 
pulmonary thromboembolism with infarct and residuals, claimed 
as due to VA failure to properly diagnose or VA-prescribed 
medication, have not been met.  38 U.S.C.A. §§ 1151, 5107 
(West 2002); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; and (3) informs the claimant about 
the information and evidence the claimant is expected to 
provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

Here, the RO sent correspondence in January 2003 and June 
2007; a rating decision in January 2004; a statement of the 
case in August 2004; and a supplemental statement of the case 
in May 2008.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claim, 
evidence considered, pertinent laws and regulations, and 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the April 2009 supplemental statement of the case.  A 
statement of the case or supplemental statement of the case 
can constitute a readjudication decision that complies with 
all applicable due process and notification requirements if 
adequate notice is provided prior to that adjudication.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  The 
provision of adequate notice prior to a readjudication, 
including in a statement of the case or supplemental 
statement of the case, cures any timing defect associated 
with inadequate notice or the lack of notice prior to the 
initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).
In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained several medical examinations 
in relation to the claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  Furthermore, the Board finds that if there is any 
deficiency in the notice to the Veteran or the timing of the 
notice it is harmless error.  Overton v. Nicholson, 20 Vet. 
App. 427 (2006) (Board erred in relying on various post-
decisional documents for concluding adequate notice was 
provided, but the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, and therefore the error was harmless).  

The Veteran contends that she is entitled to compensation 
under the provisions of 38 U.S.C.A. § 1151 because she 
suffered a pulmonary thromboembolism with infarct in August 
2002 that was caused by a VA-prescribed drug or was the 
result of VA's inappropriate or delayed diagnosis and 
treatment of the condition.  She also claims that she has 
restrictive lung disease and lung scarring as a result of the 
pulmonary thromboembolism with infarct.   

Where a Veteran suffers an injury or aggravation of an injury 
as a result of VA medical treatment, and the injury or 
aggravation results in additional disability or death, then 
compensation, including disability, death, or dependency and 
indemnity compensation, shall be awarded in the same manner 
as if the additional disability or death were service 
connected.  38 U.S.C.A. § 1151 (West 2002).  

In order for the disability or death to qualify for 
compensation under 38 U.S.C.A. § 1151, the disability or 
death must not have been the result of the Veteran's willful 
misconduct, and must have been caused by VA hospital care, 
medical or surgical treatment, or examination.  Additionally, 
the VA hospital care, medical or surgical treatment, or 
examination that proximately caused the disability or death, 
must have been careless, negligent, lacked proper skill, or 
involved an error in judgment, or an event that was not 
reasonably foreseeable.  38 U.S.C.A. § 1151(a).  The 
additional disability or death must not merely be 
coincidental with the VA hospitalization, medical, or 
surgical treatment.  Proof of aggravation, in the absence of 
evidence satisfying the causation requirement, will not 
suffice to make the additional disability or death 
compensable.  38 C.F.R. § 3.358(c)(1)(2) (2008).

In determining whether additional disability exists, the 
Veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with her physical condition subsequent thereto.  
With regard to medical or surgical treatment, the Veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  Compensation is not payable if the 
additional disability or death results from the continuance 
or natural progress of the disease or injury for which the 
training, treatment, or hospitalization was authorized.  38 
C.F.R. § 3.358(b)(1), (2) (2008).

As with any claim, when there is an approximate balance of 
positive and negative evidence regarding any matter material 
to the claim, the claimant shall be given the benefit of the 
doubt.  38 U.S.C.A. § 5107 (West 2002).

Records from a private pharmacy show that the Veteran filled 
a prescription for Redux twice in July 1996 and August of 
1996.  That drug was withdrawn from the market in 1997 amid 
Food and Drug Administration concerns over its side effects. 

VA treatment records show that the Veteran was hospitalized 
in July 2002 with thrombophlebitis of her left leg.  An 
ultrasound of the leg was negative.  She was treated with 
Lovenox and advised to curb her activities, elevate her leg, 
and use a heating pad daily.  The symptoms and swelling 
eventually cleared up.

The record indicates that Veteran was seen in the emergency 
room on three different occasions in early August 2002.  On 
August 5, she presented with recurrent swelling in her left 
leg and pleuritic type right chest pain.  She was treated 
symptomatically and discharged.  Imaging studies conducted a 
day or two later showed a low probability for pulmonary 
embolism.  One week later, the Veteran was seen for chest 
pain.  She was given pain killers and advised to return if 
the pain persisted.  A few days later, she presented with 
chest pain again.  The Veteran was diagnosed with 
costochondritis and treated symptomatically.  

On August 20, 2002, the Veteran was admitted to the hospital 
with atypical chest pains.  She was subsequently diagnosed 
with a pleural effusion secondary to pulmonary embolism.  
Pulmonary function tests conducted after the Veteran's August 
2002 hospitalization revealed a slight restrictive pattern.  
CT scan showed scarring in the right lower lung.  

The Veteran underwent a VA respiratory disease examination in 
November 2003.  She complained of increased shortness of 
breath on exertion, right pleuritic chest pain, productive 
cough, excessive daytime somnolence and snoring, and 
intermittent episodic dyspnea at rest.  On examination, her 
lungs were clear to auscultation and percussion.  No abnormal 
cardiac findings were noted.  Based on a review of the claims 
file and examination of the Veteran, the doctor concluded 
that there was no evidence of significant pulmonary 
disability. 

In May 2008, VA obtained an examination to determine whether 
the Veteran's pulmonary embolism was caused by Redux or 
mismanagement in the diagnosing of the condition.  After 
examining the Veteran and reviewing the claims file, the 
doctor noted that the Veteran took Redux for two months in 
1996 and did not develop problems related to phlebitis or 
pulmonary embolism until 2002, six years later.  The doctor 
also determined that it was less likely than not that the 
VA's management of the Veteran's pulmonary embolism in 2002 
was incorrect or inadequate.  The doctor stated:

[A]lthough there was some delay in 
diagnosing the pulmonary embolism in 2002 it 
is not clear that there was mismanagement of 
this case.  The imaging studies were 
equivocal and even when the Veteran was 
hospitalized with fairly apparent pulmonary 
embolism on August 14.  The scans were no[t] 
unequivocally positive for pulmonary 
embolism.  In view of the length of time 
between the short course or Redux and 
development of any symptoms it is highly 
unlikely that there is any relationship 
between that and her subsequent phlebitis 
and pulmonary embolism symptoms.

In November 2008, VA obtained a second medical opinion with 
regard to whether the restrictive lung defect and scarring 
noted after the Veteran's pulmonary embolism was due to 
inappropriate or delayed diagnosis on the part of VA.  The 
doctor opined that while it was as likely as not that the 
scarring and restrictive lung defect were secondary to the 
August 2002 pulmonary embolism, it was unlikely that either 
condition was due to inappropriate or delayed diagnosis.  The 
doctor noted:

[T]he Veteran was evaluated for pulmonary 
embolism on 08/05/02 with negative findings; 
therefore, it was not inappropriate to not 
treat her for pulmonary embolism.  When she 
returned a week later with the same symptoms 
and no additional findings, it would not 
have been expected that she would have been 
reevaluated for pulmonary embolism.  When 
she was seen on August 14, she had new 
physical and laboratory findings consistent 
with a diagnosis of pulmonary embolism and 
the diagnosis was established.  The 
diagnosis of pulmonary embolism is difficult 
despite the Veteran's current modalities for 
searching for it and it is probably missed a 
significant percentage of the time despite 
awareness by the physician and appropriate 
tests. 

After a thorough review of the record, the Board finds that 
the evidence does not show that it is at least as likely as 
not that the Veteran's August 2002 pulmonary thromboembolism 
with infarct was caused by a VA-prescribed drug or was the 
proximate result of VA carelessness, negligence, lack of 
proper skill, an error in judgment, or an event that was not 
reasonably foreseeable.  The competent medical evidence does 
not show that the prescription drug Redux caused or 
contributed to the Veteran's condition.  Moreover, a VA 
physician who conducted a thorough examination of the Veteran 
and review of the claims file, concluded that VA's management 
of the Veteran's condition was not incorrect or inadequate. 

Since there is no competent evidence suggesting a causal 
relationship between VA treatment and the Veteran's August 
2002 pulmonary thromboembolism with infarct, the Board finds 
that the Veteran's restrictive lung disease and scarring is 
merely coincidental with her VA hospitalization.  In the 
absence of evidence satisfying the causation requirement, the 
Board finds that her disability is not compensable under the 
provisions of 38 U.S.C.A. § 1151.

The Board has considered the Veteran's contentions that her 
pulmonary thromboembolism with infarct was caused by VA care.  
However, as a layperson, she lacks the requisite medical 
expertise to offer a medical opinion, without competent 
substantiation.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

In sum, the Board finds that the preponderance of the 
evidence fails to show that the Veteran's August 2002 
pulmonary thromboembolism with infarct and residuals were 
caused by VA error or negligence.  Therefore, the claim under 
38 U.S.C.A. § 1151 must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for a 
pulmonary thromboembolism with infarct and residuals, claimed 
as due to VA failure to properly diagnose or VA-prescribed 
medication, is denied. 



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


